Case 3:20-cv-00495-SDD-RLB   Document 31-7   08/25/20 Page 1 of 6




                     EXHIBIT 5
        Case 3:20-cv-00495-SDD-RLB                Document 31-7   08/25/20 Page 2 of 6




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE,

                       Plaintiffs,                           Case. No. 3:20-cv-00495-SDD-RLB

   v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.

                       Defendants.


                           DECLARATION OF JASMINE POGUE


JASMINE POGUE declares, pursuant to 28 U.S.C. § 1746, as follows:

        1.     I am 33 years old and competent to make this declaration.

        2.     I am a U.S. citizen, Black, and lawfully registered to vote in Louisiana. I have

never lost my right to vote by reason of a felony conviction or court order.

        3.     I live with my husband and 6-year-old daughter in Baton Rouge, Louisiana. I work

in business sales for an ATT contractor and volunteer with several social justice organizations in

my community.

        4.     Since schools in Louisiana closed in March as a result of the COVID-19 pandemic,

my family and I have been engaging in strict social distancing to avoid all unnecessary risk of

exposure to the virus. We have only left our home for discrete purposes, such as doctor visits or

purchasing groceries. We are committed to maintaining social distancing best practices in order

to protect our health and the health of others.
       Case 3:20-cv-00495-SDD-RLB              Document 31-7        08/25/20 Page 3 of 6




       5.       I was diagnosed with asthma in October of 2019. I have suffered from respiratory

issues since childhood, but was only recently in the financial position to seek the necessary medical

care to receive a diagnosis and appropriate medication.

       6.       My asthma is environmentally induced, triggered by allergens and other pollutants,

like smoke or dust. I have difficulty breathing and require an inhaler when I experience an asthma

attack. Prior to my diagnosis, I confused my asthma attacks for panic attacks because my breathing

became so strained. My asthma symptoms are luckily not perpetual, so I do not require my inhaler

on a frequent or standard basis.

       7.       I also have a history of upper respiratory infections, and last contracted one in mid-

March, near the beginning of the state’s stay at home order. At the time, I started having breathing

difficulty and could not catch my breath. I could not even complete a full sentence without needing

to gasp for air. I made an urgent visit to the doctor, who was able to provide a diagnosis and

prescribe steroids for treatment. During my consultation, the doctor wore full protective gear out

of fear of any potential coronavirus transmission. He advised me to take extra precaution and stay

home since the steroids he prescribed put me at increased risk of COVID-19’s effects.

       8.       My medical history of respiratory issues makes me particularly concerned about

the threat of COVID-19. An asthma attack or the onset of another upper respiratory infection

would compromise my lung capacity. The steroids I need to take to fight an upper respiratory

infection compromise my immune system and would make me more vulnerable to COVID-19. I

fear combining these vulnerabilities with the symptoms of COVID-19 could have lethal

consequences.

       9.       As I have followed coverage regarding the health pandemic, I have become acutely

aware of the disproportionate rates of infection and death among Black Americans, especially in
          Case 3:20-cv-00495-SDD-RLB            Document 31-7       08/25/20 Page 4 of 6




Louisiana. I fear for my health and the health of my community. I have heard both government

leaders and health experts on the federal and state level acknowledge the disparities in health

outcomes from COVID-19 across racial groups. I take these statements as a targeted warning to

the Black community. I believe there needs to be heightened protections to account for the

systemic vulnerabilities Black Louisianans are facing during this crisis.

          10.    In April, I closely followed the state’s adoption of an emergency election plan for

the July and August elections. While I understood that voters with certain comorbidities of

COVID-19 qualified to vote absentee under this plan, I did not believe that I qualified. Among

qualifiers to request a ballot, the COVID-19 emergency absentee ballot application listed certain

“serious underlying medical conditions” identified by the Centers for Disease Control as

comorbidities of COVID-19. However, because my asthma diagnosis was not “moderate or

severe,” as defined on the list, I believed my more minor diagnosis was purposely excluded.

          11.    In a prior case, this Court stated that I would have likely qualified for an absentee

ballot since my “asthma and history of respiratory infections,” could count as a “‘chronic lung

disease,’ which is one of the other explicitly enumerated qualifying conditions” [under the

Emergency Plan].1 However, when I tried to confirm my eligibility with the Secretary of State’s

Office and East Baton Rouge Registrar after that ruling, they declined to affirm that my diagnosis

would qualify under the COVID-19 related excuses provided in the July/August Emergency

Election Plan. Without that assurance, I was not comfortable requesting a mail-in ballot for the

July and August elections due to the harsh criminal penalties for inaccurate statements that were

emphasized on the application.

          12.    If Louisiana’s restrictive absentee voting excuse requirement stays in effect, voting



1
    June 22, 2020 Order at 19.
       Case 3:20-cv-00495-SDD-RLB              Document 31-7        08/25/20 Page 5 of 6




in person will remain my only option to participate in any of this year’s elections, as it was in July

and August. My experience voting was stressful and uncomfortable because of the inadequate

enforcement of social distancing and sanitary precautions at my polling site.

       13.     On July 11, 2020 and August 15, 2020, my husband and I went to vote at our

assigned polling site. At the site, which is a school, voters wait in a hallway outside the room

where ballots are cast. This hallway is both an entrance and an egress, so voters exiting must pass

the voters in line. The hallway is too narrow to allow six feet of distance between voters standing

in line and those exiting. These close quarters inhibited our ability to practice the level of social

distancing we have practiced consistently since March, in accordance with public health guidance.

       14.     When I signed into vote during the primary, the poll workers took and touched my

ID to inspect it. They provided no finger protectors or other protection for me to avoid contact

with the voting machine or other communal surfaces. While most poll workers were wearing PPE

and face shields, some people both inside the polling place and waiting in line were not wearing

masks. I did not witness any workers wipe down the machines between voters. Overall, the staff

seemed unprepared to accommodate the safety practices necessary to accommodate voters during

a pandemic.

       15.     My experience voting in July and August confirmed that even if my husband and I

take heightened precautions to vote in person—like wearing masks and washing our hands—it is

not possible to account for how densely crowded our polling site could be or know whether other

people will abide by recommended health practices.

       16.     From the limited trips I have made during the pandemic, I already know that many

community members have chosen not to wear a mask in public. I have witnessed people actively

protest mask requirements during the height of the virus threat. I know that voters who are
        Case 3:20-cv-00495-SDD-RLB             Document 31-7        08/25/20 Page 6 of 6




protesting mask requirements cannot, and should not, be denied their vote. However, this means

I cannot trust that my polling site will be safe from COVID-19 spread on voting days. Because

there is no option under current law for me or my husband to vote by mail in the November and

December elections, I fear our family will be put at unavoidable risk just for us to exercise our

right to vote.

        17.      In addition to the grave health threat, contracting COVID-19 would trigger medical

expenses that would pose financial challenges to my family. My work is commission-based and

involves site visits, which have halted during the pandemic. My commission is paid on a delayed

schedule, so this time without reliable work will have latent effects. While I fear most for my

health and the health of others, the economic implications of illness also increase the stakes of

voting in person for me and my family.

        18.      If I had the opportunity to vote by absentee ballot, I would take it unquestionably.

I have participated in elections since I became eligible to vote at 18 years old, and it is important

to me that my voice is heard in our political system. I am devastated that my right to vote and my

need to protect my health are put in tension by Louisiana’s refusal to extend vote by mail

opportunities for voters like me.

        19.      I declare under penalty of perjury that the foregoing is true and correct.

              20 2020
Dated: August ___,

_____________________

Jasmine Pogue
